Citation Nr: 9911820	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the forfeiture for fraud invoked against the 
appellant under 38 U.S.C.A. § 6103(a) (West 1991) was proper.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran is presumed to have died during active service in 
World War II.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 determination by the 
Director of Compensation and Pension Service of the 
Department of Veterans Affairs (VA), which found the 
appellant had forfeited all rights, claims and benefits to 
which she might otherwise be entitled under the laws 
administered by VA.  Subsequently, the case was returned to 
the Regional Office (RO) in Manila, Philippines.

In February 1998 the Board remanded the case to the RO for 
additional development.

The Board notes that correspondence submitted subsequent to 
the last supplemental statement of the case is cumulative of 
the appellant's prior claims and is, therefore, not pertinent 
evidence which must be considered by the RO prior to 
appellate review.  See 38 C.F.R. § 20.1304(c) (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In September 1962 VA terminated the appellant's benefits 
as the veteran's surviving spouse because it was found she 
could no longer be considered "unremarried."

3.  In September 1970 the appellant requested reconsideration 
for VA benefits and stated she had severed her relationship 
with F.E. 

4.  The appellant knowingly made false presentations 
concerning her claim for VA benefits.



CONCLUSION OF LAW

The forfeiture declared against the appellant was proper.  
38 U.S.C.A. § 6103(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

VA law provides that whoever knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits shall forfeit all rights, claims, and 
benefits under all laws administered by the VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
(West 1991 & Supp. 1998).

In 1970, Congress amended section 103 of title 38, United 
States Code, so that "[t]he remarriage of a widow of a 
veteran shall not bar the furnishing of benefits to her as 
the widow of the veteran if the remarriage has been 
terminated by death or has been dissolved by . . . divorce. . 
. ."  Pub. L. No. 91-376, § 4, 84 Stat. 787, 789 (1970);  
38 U.S.C.A. § 103(d).  The amendment took effect on January 
1, 1971. Pub. L. No. 91-376, § 9, 84 Stat. 787, 790 (1970). 






Prior to November 1990, the remarriage of a surviving spouse 
of a veteran did not bar receipt of VA benefits to such 
surviving spouse if the remarriage had been terminated by 
death or divorce.  38 U.S.C.A. § 103(d).  This provision was 
amended by the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388-343 (Nov. 5, 
1990), to provide that remarriage of a surviving spouse was a 
permanent bar to receiving VA benefits based on the veteran's 
service.  This statutory bar was later amended to restore 
eligibility for VA benefits in the case of certain remarried 
spouses who were eligible for such benefits on October 31, 
1990, (i.e., who met the definition of surviving spouse under 
38 U.S.C.A. § 101(3)), but who had not filed claims prior to 
the effective date of Public Law 101- 508.  See Veterans' 
Benefits Programs Improvement Act of 1991, Pub. L. No. 102-
86, § 502, 105 Stat. 414, 424 (Aug. 14, 1991).

Factual Background

The record reflects that in August 1946 the RO received the 
appellant's claim for VA benefits as the veteran's surviving 
spouse.  She stated that she had not remarried since the 
veteran's death.  In September 1946 the RO notified the 
appellant that death compensation or pension had been awarded 
to her as the veteran's "unremarried" surviving spouse, 
effective from September 18, 1945.

In a July 1948 affidavit J.T.R. swore the appellant had been 
living in a marital relationship with F.E.  In an August 1948 
deposition C.L.R., the spouse of J.T.R., stated that the 
appellant and F.E. shared the same bed and lived as husband 
and wife.




In a September 1948 deposition L.E. stated the appellant was 
living in his grandmother's house with others, including F.E. 
and his 4 children, but that he had no knowledge that they 
were living as husband and wife.  He also stated that he knew 
the appellant had been involved in a monetary dispute with 
J.T.R., with whom she had previously lived for approximately 
2 years.  

In September 1948 depositions the appellant swore that she 
and F.E. had not been living as husband and wife, and F.E. 
swore that he was not living in a marital relationship with 
the appellant.  

A January 1949 VA memorandum decision found the evidence of 
record did not establish the fact of a marital cohabitation, 
representation or reputation of marriage between the 
appellant and F.E.  

VA reports dated in February 1965 noted that a search of 
public records revealed no evidence that the appellant had 
remarried, but that she and F.E. were the parents of children 
born February [redacted], 1950, April [redacted], 1952, and 
April [redacted], 1953.  

In a February 1965 deposition the appellant swore that she 
and F.E. began living together as husband and wife in 
approximately October 1949.  She stated that they had 3 
children and had been representing themselves as husband and 
wife for more than 10 years.

In a February 1965 deposition F.E. swore that he and the 
appellant had been living as husband and wife for 
approximately 10 years and that they had 3 children.  He 
stated they had been holding themselves out as married.




In March 1965 the RO notified the appellant that VA benefits 
had been terminated effective from September 19, 1962, 
because she was no longer considered "unremarried."  In 
August 1965 the VA chose not to pursue collection of a debt 
in the amount of 3,752.20 Philippine Pesos.

In correspondence dated September 14, 1970, the appellant 
reported that she had severed her illicit relationship with 
F.E. in 1968, and requested that her claim for VA benefits be 
reopened.

In a January 1971 statement in support of the claim the 
appellant stated she was not married on January 1, 1971, and 
that she was not living with anyone as husband and wife.  

A September 1971 field examination included the appellant's 
deposition and a search of public records.  In her deposition 
the appellant stated that she was never legally married to 
F.E. and that she had no knowledge of his whereabouts since 
she left him and their children in 1965.  She stated she left 
because they had heated disagreements over his relationships 
with other women and that he had "laid hands" on her.  She 
stated she began living in the city near the deceased 
veteran's parents in 1968.  

In December 1971 the RO restored entitlement to VA benefits 
as the "unremarried" surviving spouse of the veteran.  

In September 1991 the appellant submitted a VA marital status 
questionnaire in which she reported she had not remarried 
since the death of the veteran.

In a November 1994 deposition the appellant swore that she 
had engaged in a marital relationship with F.E. from 1955 to 
his death in 1993.  She stated although F.E. often traveled 
to the United States to visit his children from a previous 
marriage, that while in the Philippines he stayed with her in 
their "conjugal home."  She stated that they held 
themselves out to the community as husband and wife, but that 
they had not officially married.  She also admitted that she 
had maintained an address in another city for the purpose of 
receiving VA checks and correspondence.

In a January 1995 proposed administrative decision the RO 
recommended the appellant be charged for violation of 
38 U.S.C.A. § 6103(a).  It was noted that the appellant's 
maintenance of a separate mailing address and her admission 
of a marital relationship with F.E. until his death in 1993 
demonstrated that she knowingly and with an intention to 
secure benefits submitted fraudulent statements to VA. 

In correspondence dated in January 1995 the appellant 
expressed disagreement with the proposed RO action.  She 
stated, in essence, that her relationship with F.E. ended 
prior to the effective date of Public Law 91-376 on January 
1, 1971.  She admitted that she lived with him continuously 
from 1955 to 1971, and argued that an immigration petition 
initiated before 1971 by F.E.'s daughter from a prior 
marriage substantiated her claim.  

The appellant stated she agreed to have F.E. return to their 
home before his death for the sake of their children and in 
order to maintain a harmonious relationship with his family.  
She claimed the reason she maintained a separate mailing 
address was because she lived there part of the time to 
maintain a harmonious relationship with the veteran's family.  
She stated that notations in F.E.'s passport demonstrated she 
had not lived with him continuously from 1955 to his death in 
November 1993.




A July 1995 field examination report noted interviews with 
the appellant's neighbors revealed although the appellant and 
F.E. were separated from the time he went to the United 
States, that F.E. returned to their home twice and they 
considered themselves to be husband and wife.

An October 1995 field examination report included the 
depositions of the appellant and L.S.S. and a copy of the 
appellant's December 1986 "Voter's Affidavit."  The 
"Voter's Affidavit" reflects the appellant swore her civil 
status was married at that time.  In her August 1995 
deposition the appellant stated F.E. left for the United 
States in the early 1970's and returned twice, once in the 
mid-1970's, for approximately 3 to 4 months, and again in 
1993 shortly before his death.  She stated F.E. stayed with 
her in their home when he returned to the Philippines in the 
mid-1970's.  

In an August 1995 deposition L.S.S. stated that she believed 
the appellant and F.E. were communicating with one another 
during their separation, and while the appellant had been 
silent as to her relationship with F.E., the community 
regarded their marital relationship as continuing.  The 
examiner noted the information provided by L.S.S. was 
corroborated by another neighbor and a former housemaid of 
the appellant.  

In correspondence dated in July 1996 the appellant requested 
reconsideration of the May 1996 VA forfeiture decision.  She 
argued that statements in the decision misrepresented her 
relationship with F.E. after he left for the United States 
and claimed that F.E.'s passport demonstrated that he did not 
travel back and forth to the Philippines on many occasions.  




In correspondence dated in October 1996 the appellant argued 
that it was not true that she had lived continuously with 
F.E. from 1955 until his death in November 1993, that it was 
not true that each time F.E. came to the Philippines they 
lived together in their "conjugal home," and that it was 
not true that "each time" F.E. came to the Philippines they 
stayed and lived together in their daughter's home.  She 
stated that she had "parted ways" with F.E. after 1971, and 
that it would have been illogical for her to have resumed a 
relationship with F.E. after she began receiving VA benefits 
in 1971.  

In her June 1997 substantive appeal the appellant argued, in 
essence, that the adverse information provided by depositions 
represented hearsay evidence which had no probative value and 
that F.E.'s passports revealed he had only returned to the 
Philippines twice after he left for the United States.  She 
also submitted a certificate issued by the Secretary of Labor 
of the Republic of the Philippines dated in March 1976 in 
which the reported F.E. civil status was "w."  She argued 
that "w" meant he was considered a widower which indicated 
his relationship with the appellant had been terminated.  She 
also argued the designation of a person other than the 
appellant as the person to notify in case of death or 
accident in F.E.'s passport indicated their relationship was 
severed.

The appellant reiterated her claims in correspondence dated 
in October 1997, February 1998, and May 1998.  

Copies of F.E.'s Republic of the Philippines passport 
indicates the passport was issued in September 1975 and that 
visas for single departure for immigration to the United 
States were issued in September 1975 and March 1976.  




An Immigration and Naturalization Service notation shows F.E. 
entered the United States in April 1976.  Notations by the 
Philippines, Commission on Immigration and Deportation 
indicate F.E. was admitted in July 1977 and departed in 
November 1977.  F.E.'s United States passport indicates he 
entered the Philippines in June 1993.

A June 1998 field examination included the depositions of the 
appellant and L.S.S.  In her May 1998 deposition the 
appellant stated that she began having a husband and wife 
relationship with F.E. in 1948.  She stated they never 
married, but lived together as husband and wife and had 3 
children together.  When asked how long her marital 
relationship with F.E. lasted, the appellant stated that in 
March 1976 he immigrated to the United States and that 8 
months later a flood devastated their conjugal home.  She 
stated that she had received letters from F.E. and at times 
personal things addressed to their children.  She also stated 
that he occasionally sent financial support for their 
children, but that he never sent her money because he knew 
she was receiving VA benefits.  

In a May 1998 deposition L.S.S. stated that the appellant was 
known in the community as the surviving spouse of F.E.  She 
stated that F.E. visited the appellant 3 times after he left 
for the United States, and that she believed the house in 
which the appellant presently resided was their "conjugal 
home" because it was built during the time of their marital 
relationship.  

The VA examiner noted an interview with another neighbor 
revealed the community regarded the appellant and F.E. as a 
usual couple.


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In this case, the record reflects that VA terminated the 
appellant's benefits as the veteran's surviving spouse in 
September 1962 because information had been received which 
demonstrated she could no longer be considered 
"unremarried."  In correspondence dated in September 1970 
the appellant stated she had severed her relationship with 
F.E., and requested she be reconsidered for VA benefits.  

Based upon a review of the complete record, the Board finds 
that the appellant knowingly made false presentations 
concerning her claim for VA benefits which were resumed in 
December 1971.  The Board further finds that the evidence 
demonstrates the appellant's statements are not credible, and 
that the record establishes the fact that during the period 
from September 1970 at least until VA benefits were re-
established in December 1971, the appellant made numerous 
fraudulent statements concerning her relationship with F.E. 

Specifically, the Board notes that in a January 1971 
statement in support of the claim, the appellant stated she 
was not married on January 1, 1971, and that in her September 
1971 deposition she stated that she had no knowledge of 
F.E.'s whereabouts since she left him and their children in 
1965.  The Board notes that the evidence of record, including 
the appellant's own subsequent statements, demonstrate that 
the appellant and the local community considered the 
appellant and F.E. to be husband and wife during that period 
of time.

The Board further finds that the appellant's argument that 
her relationship with F.E. was terminated by the time he 
immigrated to the United States is immaterial because the 
record clearly establishes she gave false statements in 
September 1970, January 1971, and September 1971, and that 
she and F.E. had in fact maintained a marital relationship 
during that time.  In addition, that Board notes that a 
December 1986 "Voter's Affidavit," which was a sworn 
statement signed by the appellant, revealed the appellant 
considered herself married at that time.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is clearly 
against the appellant's claim.  Therefore, the Board must 
conclude that the determination as to forfeiture for fraud 
was proper.


ORDER

The forfeiture for fraud invoked against the appellant under 
38 U.S.C.A. § 6103(a) having been proper, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

